PER CURIAM.
Epitomized Opinion
Murray, who was interested in refinancing and reorganizing North Electric Manufacturing Company, induced Young to advance $2,000 to be used in connection with expenses of reorganization, and by a contract in writing, Murray agreed to give Young therefor one-half of any consideration received by Murray from the reorganization. The parties orally agreed that Murray should pay back the $2,000 to Young if Murray did not reorganize the company. Murray did not do this and Young brought an action in the Cleveland Municipal Court to recover the money. Judge Sawicki admitted in evidence the parole agreement and judgment was rendered for Young. Admission of parole agreement in evidence was assigned as error. The Court of Appeals, in affirming the judgment, held:
1.When a written contract is silent as to a possible contingency, a parole agreement covering this is admissible in evidence, since it neither varies, changes or contradicts the written contract.